Citation Nr: 0802550	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL


Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
until he retired in July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO awarded service connection for 
PTSD; an initial 10 percent evaluation was assigned, 
effective September 5, 2002.  The veteran timely appealed the 
December 2002 rating action to the Board. 

By an October 2003 rating action, the RO increased the 
disability evaluation assigned to the service-connected PTSD 
from 10 to 30 percent, effective September 5, 2002.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at the Board in Washington, DC.  A copy of 
the hearing transcript has been associated with the claims 
files.  

In November 2006, the Board, in part, remanded the issue on 
appeal to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review.  In the Introduction section 
of the November 2006 decision, the Board requested the RO to 
adjudicate the veteran's inferred claim for a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  This has not been accomplished.  Thus, 
the RO is again requested to adjudicate the veteran's 
inferred claim of entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the RO, i.e., Agency of Original Jurisdiction (AOJ) 
certified the veteran's appeal to the Board in July 2005, the 
Board received from the veteran letters, prepared by retired 
members of the United States Air Force, dated September 10, 
2007.  By a December 2007 letter, the Board asked the veteran 
if he wished to waive initial RO consideration of the above-
referenced evidence.  In January 2008, the veteran requested 
that his claim be remanded to the AOJ for initial 
consideration of the additional evidence.  38 C.F.R. § 
20.1304 (2007). 

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD.  
    
2.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the last SSOC in July 2007.  The case 
should then be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



